Citation Nr: 1813304	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a 10 percent evaluation based on multiple non-compensable service-connected disabilities.

2. Entitlement to a compensable evaluation for service-connected delayed-onset posttraumatic headaches (hereinafter referred to as posttraumatic headaches).  

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic headaches. 
 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) including the Hartford RO in Newington, Connecticut.  Jurisdiction is presently assigned to the RO in New York, New York.   

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to a single service-connected disability is part and parcel of an increased rating claim for that disability when such claim is raised by the record.  During his November 2017 hearing, the Veteran related that he had retired because his service-connected headaches had prevented him from continuing to work at his job.  Hence, the Board considers the TDIU claim as part of the Veteran's appealed posttraumatic headaches increased rating claim.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claims.  

Posttraumatic Headaches and Employability

At his November 2017 hearing before the undersigned the Veteran testified to an increase in both frequency and severity of his headaches since he was last examined for compensation purposes in September 2010.  At the hearing he described his headaches currently as occurring five or six times per day, lasting several minutes,  resulting in his sitting down for between an hour and an hour and a half, and feeling a little nauseous and off balance following these episodes.  He reported that these symptoms had been present for the past three to four years.  He additionally testified that he began having ringing in his ears approximately four years ago, and he believed that these were related to his headaches.  

A March 2009 VA neurological examination addressing the Veteran's claimed headaches reflects that they then lasted from 3 to 45 seconds, occurred two to three times per day, were non-disabling, and were without prodrome, sequelae, or complications.  At a September 2010 VA examination addressing headaches based on the Veteran's report of increased severity, the Veteran reported that they occurred three to four times per day and lasted between one and two minutes, that they came and went quickly and were non-prostrating, and that there was no associated nausea, vomiting, extremity weakness, or loss of consciousness.  In contrast, recent VA treatment records reflect the Veteran's report of prostrating episodes multiple times daily as well as the nausea-type symptoms.  

Hence, the symptom profile, frequency, severity, and presence of sequelae all are significantly different now from what they were when the Veteran's posttraumatic headaches were service-connected.  Also of note, in his hearing testimony the Veteran expressed that the frequency of his headaches in 2010 was also five to six times per day and that they then also caused him to take breaks, contrary to the Veteran's statements upon examination in September 2010.  The Veteran's imperfect memory, as possibly colored by his current symptoms, does not detract from the need to ascertain through contemporaneous examination the current nature of his service-connected posttraumatic headaches.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Because the Veteran's current symptoms which he attributes to his service-connected posttraumatic headaches include greater frequency of symptoms, more and different symptoms, and greater impacts on functioning, it may be legitimately questioned whether the Veteran's current disorder or symptoms are due entirely to his service-connected posttraumatic headaches, or may be due to other causes which are distinguishable from those of his service-connected posttraumatic headaches.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The VA examiner upon remand must address whether the same service-connected disease process accounts for the Veteran's current symptoms.  

Notably, when the Veteran was service connected for headaches, the RO noted that a neurological evaluation in August 2008 identified them as a vascular migraine headache syndrome.  In contrast, more recent records include a head CT performed in July 2013 to address his left-side headaches, with CT findings including no focal cerebellar findings but instead sinus findings, resulting in a diagnosis of left sphenoid sinus mucosal disease.  The Veteran also now suffers from diabetes mellitus type II, with recent treatment records reflecting only intermittent compliance with treatment and inconsistent glucose control.  Symptoms of sinus disease or diabetes mellitus type II may potentially be implicated in the Veteran's increase in symptoms.  

The Veteran also testified that he had to retire in 2014 because his headache symptoms were preventing him from performing his work.  He related that this was due to the headaches themselves or due to his medications taken for his headaches, with the gabapentin taken for his headaches making him "woozy." (Hearing transcript, p. 5).  Thus, an issue of unemployability due to service-connected posttraumatic headaches is raised by the record.  Upon remand, the VA examiner must address how service-connected headaches impact his work capacity.  

Tinnitus and 38 C.F.R. § 3.324 Claim

By his testimony the Veteran has raised secondary service connection as a theory of entitlement for claimed tinnitus.  Upon remand, the neurological examiner should address the likelihood that he has tinnitus as secondary to his service-connected posttraumatic headaches.  

The claim pursuant to 38 C.F.R. § 3.324, for a combined 10 percent disability rating for individually noncompensable service-connected disabilities, is intertwined with the claims for an increased, compensable rating for posttraumatic headaches and for service connection for tinnitus.  The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Hence, the 38 C.F.R. § 3.324 claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument in furtherance of the appealed claims.  Any indicated additional evidentiary development should be undertaken.  

2. The Veteran should also be asked to provide a statement informing of his most recent employment from which he reports being forced to retire, the nature of this employment, and the circumstances of his leaving that employments.  The Veteran should be asked to provide authorization to contact this former employer to obtain information regarding the circumstances of his leaving the employment, including whether any disability or disabilities played a role in his leaving the employment.  This information should then be requested from this employer.  

3. Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA and other government facilities.  This should include VA treatment records from October 2016 to the present.  All actions to obtain the requested records should be documented in the claims file.

4. Thereafter, schedule the Veteran for a VA neurological examination to determine the nature and extent of his service-connected posttraumatic headaches and whether the Veteran has tinnitus related to these posttraumatic headaches.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should address the following:  

a) The examiner should note the Veteran's complaints as well as objective findings and diagnoses upon past VA examinations in March 2009 and September 2010, past neurological treatments and associated evaluations, as well as results of CT scans and other tests and studies.  The examiner should also note the symptoms reported by the Veteran in testimony at his November 2017 hearing.  The examiner is then asked to compare past and present signs and symptoms, and past and present diagnosed conditions potentially resulting in the Veteran's reported symptoms, including head or face pain, tinnitus, nausea, dizziness or "wooziness," and having to sit for hours per day waiting for such additional symptoms (other than headache) to pass.  The examiner should also address any resulting impacts on work capacity.  In so doing, the examiner should consider symptoms of other disorders diagnosed in the record, including but not limited to left sphenoid sinus mucosal disease and diabetes mellitus type II.  

b) The examiner should then address the current nature and severity of the Veteran's service-connected posttraumatic headaches.  To the extent feasible, the examiner should distinguish symptoms due to other causes from those due to the Veteran's service-connected posttraumatic headaches.  If any current symptoms are not attributable to service-connected posttraumatic headaches, the examiner should state which symptoms these are, and whether they are distinguishable from symptoms of the service-connected posttraumatic headaches.  

c) The examiner's assessment of the nature and severity of the Veteran's service-connected posttraumatic headaches should include any symptoms which are not distinguishable from symptoms of the service-connected posttraumatic headaches.  

d) The examiner should also address the combined impacts on work or work-like functioning of the Veteran's service-connected posttraumatic headaches and any symptoms not distinguishable from those resulting from the posttraumatic headaches.

e) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected posttraumatic headaches caused or permanently increased in severity any condition manifested by tinnitus.

g) The examiner must explain his or her findings and conclusions.  

5. After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his authorized representative, afford the Veteran and his authorized representative an adequate opportunity to respond, and return the case to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




